Citation Nr: 0017612	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$7,688.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1956.  He died on October [redacted], 1990, the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
April 1997, which denied waiver of recovery of an overpayment 
in the calculated amount of $7,688.  A hearing on this claim 
was held in Montgomery, Alabama, on May 2, 2000, before M. W. 
Greenstreet, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  The amount of the debt, 
or the proper creation of the overpayment, have not been 
disputed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  There was very substantial fault on the part of the 
appellant in the creation of the overpayment, despite some 
fault by the VA.  

3.  Repayment of the debt would not cause an undue financial 
hardship for the appellant.

4.  There would be unjust enrichment to the appellant if she 
did not repay the debt.

5.  Recovery of the debt would not defeat the purpose of the 
benefits.

6.  The appellant did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.  


CONCLUSION OF LAW

The recovery of the overpayment of VA death pension benefits 
in the amount of $7,688 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963, 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1995).  In this case, 
fraud, misrepresentation or bad faith has not been shown; 
consequently, the appellate development has centered on 
whether it would be against equity and good conscience to 
require repayment of the debt.

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (1999).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
and to what extent there was any unjust enrichment, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a)(1)-(6) 
(1999); Ridings v. Brown, 6 Vet. App. 544 (1994).

The overpayment at issue resulted when the RO discovered that 
the appellant had additional income which had not been 
previously reported, for the period from January 1995 to June 
1996.  

The appellant was initially granted death pension benefits 
effective in February 1991.  She was informed in her award 
letter that her pension was based on her income, that 
whenever her income changed she must notify the VA, and that 
she must report all income from any source.  Additionally, 
the notice stated that failing to do so may result in the 
creation of an overpayment in her account.  In March 1992 the 
appellant had an overpayment due to failure to report income, 
and was again provided notice of her responsibilities with 
regard to keeping the VA abreast of her countable income.  

In March 1994, the appellant submitted an Eligibility 
Verification Report (EVR), showing as her only income or 
asset a $60,500 bank account.  In November 1994, the VA sent 
the appellant two letters with conflicting information, one 
requested that the appellant submit a report of her expenses 
due to the reported value of her assets, and the other 
informed her that based on the evidence she had submitted her 
pension benefits were unchanged.  However, the latter notice 
did re-emphasize that she had to report all her income on the 
EVR.  The appellant did not respond to the letter requesting 
information.  

In February 1995, she was sent an award letter granting her 
pension benefits of $448 per month beginning December 1, 
1994.  The notification stated that the award was based on 
reported interest income of $629.  In addition to 
"interest" income, the award notification listed "earned," 
"social security," "retirement," "insurance," and 
"other" income sources, noting that all of which were 
reported as zero dollars.  This notification again informed 
the appellant of her responsibility to notify the VA of 
income changes and the consequences of failing to do so.  

The RO also sent the appellant a letter which itemized her 
income for 1994, noted that the itemized income differed from 
the amount of income she reported for 1994, and informed her 
that the itemized income exceeded the minimum amount for 
pension eligibility.  The letter requested that the appellant 
make any necessary corrections to the listed income and 
return it to the VA for evaluation of her pension benefits.  
The appellant did not return this letter until March 1997, in 
response to the termination of her benefits and the 
assessment of an overpayment.  

Although, the record reveals no income information was 
submitted by the appellant since March 1994, in May 1996, the 
RO sent her a letter informing her that her revised report of 
income was reviewed and no change in her benefits was 
warranted.  The letter also notified her that all income 
changes should be reported to the VA.  In June 1996, due to 
the absence of a current EVR, the appellant's pension 
benefits were suspended until further information was 
received.  In July 1996 the appellant submitted a statement 
of her expenses, as requested back in the November 1994 
letter.  In October 1996, the RO sent a letter to the 
appellant requesting that she submit an EVR showing all her 
income for 1995, and her expected income for 1996.  No 
response was received by the appellant.  

In January 1997 the appellant's pension benefits were 
terminated and she was notified by the Debt Management Center 
that an overpayment of $7,688 had been accrued.  In response 
to this notification, the appellant submitted an EVR in 
January 1997, which indicated that her earned income in 1996 
was $17,139.92, and that her interest and dividend income was 
$1,409.23.  In March 1997, the RO sent her a letter 
requesting information regarding all her unearned income from 
1994, 1995, and 1996.  Between March and November 1997, the 
appellant submitted several statements of her income and 
expenses; copies of her income tax filings for 1994, 1995, 
and 1996; bills; real estate settlement statements; and two 
completed VA Financial Status Reports.

At her hearing in May 2000 before a member of the Board and 
in statements of record, the appellant asserted that she did 
not know that "income" included amounts other than her 
salary.  She further testified that she did not even realize 
she had applied for VA benefits, rather she thought she had 
applied for Social Security Administration benefits, and when 
the VA checks started to arrive she believed that they were 
simply payments sent because her husband was in the military 
and had died.  She also testified that she did not read the 
papers she signed when she unknowingly applied for VA death 
pension benefits because this was near the time her husband 
had died and she was not thinking clearly.  Additionally, she 
stated that although she had received letters from the VA 
requesting information, she had earlier received letters from 
the VA telling her to she did not have to provide any 
additional information, and so she believed she did not have 
to submit the requested financial information.  

As noted previously, the Board must consider such factors as 
the relative fault of the debtor, weighing such fault against 
any fault on the Government's part, whether there was any 
unjust enrichment, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
appellant, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon the erroneous 
benefit.  38 C.F.R. § 1.965.  
 
Addressing the question of fault in the creation of the 
overpayment, the Board notes that although the VA bears some 
fault for sending the appellant several letters informing her 
there was no change in her benefits, the appellant's degree 
of fault in misstating her income was much more significant.  
None of the letters sent to the appellant indicated that she 
should disregard a request for information from the VA, nor 
did they state that she was excused from her obligation to 
provide the VA with complete income information.  In fact, 
the letters confirmed her obligation to notify the VA of all 
sources of income and any income changes.  Consequently, 
regardless of the VA's indications that her benefits would 
not change, she was provided ample notice that she had to 
promptly report all her income to the VA, and she failed to 
do so, alternately providing either no income information at 
all or erroneous income information.

Additionally, the Board is not persuaded by her arguments 
that she did not report all her income because she did not 
understand that income meant anything other than salary.  We 
note that despite her claimed limited understanding of 
income, she included "interest income" as her sole income 
on her March 1994 EVR, not wages.  Moreover, the multiple 
award notifications and EVR's provided to her by the VA 
identified several types of income to be reported, 
specifically noting income other than wages.  Nonetheless, in 
the face of all this information indicating that income was 
more than just wages or salary, the appellant still failed to 
report her 1995 income from monthly payments she received in 
connection with property she had sold in 1994, and in fact, 
even failed to identify any wages she earned in 1995, despite 
noting wages of $17,139 in 1996.  Aside from income, she also 
failed to note certain land assets she possessed in 1995 and 
1996, to specifically include a condominium she owned as 
rental property until December 1996.  Consequently, 
regardless of any actions on the part of the VA, the Board 
finds that the appellant is substantially at fault for the 
creation of her overpayment.

Turning to her ability to repay the debt, her most recent 
financial report, submitted at her May 2000 Board hearing 
along with a waiver of initial RO review, does not show that 
undue financial hardship would result from requiring the 
appellant to repay the debt.  Although her listed monthly 
expenses of $2,408.75 exceed her listed monthly income of 
$2,007.19 by $401.56, we note that $533.04 of the monthly 
expenses were allocated for installment debts, which 
presumably will be liquidated over time.  Moreover, $168.33 
of this debt is an obligation she has taken over for her 
daughter and the other $364.71 is for the purchase of a 1996 
Buick Park Avenue for $15,470 in 1996.  Debts to the 
government are expected to be accorded the same preference as 
other debts, and the Board does not consider her decision to 
undertake the obligation of her daughter's debt or a car loan 
to relieve her of her obligation to pay her debt to the 
government.  In addition, in examining the reported expenses, 
the reported $350 per month for food and $572 per month for 
utilities and heat appear in excess of what would be required 
to provide the basic necessities of life, particularly in 
view of the fact that the appellant is a 63 year old woman 
living alone.  The Board further notes that the appellant's 
report has included expenses for cable television, a 
computer, and a cellular phone.  Expenses not necessary to 
the health and well-being of the appellant are considered to 
be discretionary, and thus available to repay debts, 
including those to the government.  Additionally, she owes no 
money in rent or mortgage payments because she owns her home 
outright, and she has reported assets of two certificate of 
deposit accounts worth a total of $26,000, and stocks worth 
$1,500.  Consequently, it does not appear that repayment of 
the debt would deprive the appellant of basic necessities of 
life.  

As an additional observation, the Board notes that there are 
discrepancies throughout the record in the appellant's 
reported income and assets.  For instance, she testified at 
her hearing that she paid her son's attorney fees in the 
amount of $10,000, but the inclusion and exclusion of this 
sum in her financial information is not reflected in the 
record.  Moreover, the record indicates that since 1994 she 
has received monthly payments totaling $378 from three buyers 
based on the sale of properties through buy back mortgages, 
yet these payments only show up sporadically on income 
statements.  Additionally, in March 1997 she reports owning 
real estate other than her home worth $15,000, on a November 
1997 report it is worth only $3,000, and by May 2000 she owns 
no real estate other than her home with no indication of 
where it has gone.  In March 1997, she reported owning a 
truck, for which she was making payments, and a trailer worth 
$500, yet these assets are not included on her November 1997 
report or her May 2000 report.  Further, her financial 
reports from March 1997, November 1997, and May 2000 all 
include as assets bank accounts or certificates of deposit in 
amounts no lower than $16,000; yet, she reports no interest 
income on any of these reports.  Nevertheless, because the 
Board finds that the appellant will not suffer undue 
financial hardship in repaying her debt regardless of these 
discrepancies, there is no need to remand to have the 
appellant attempt to resolve them.

As to the other aspects of equity and good conscience, the 
Board believes that there would be unjust enrichment in this 
case if the appellant did not repay the debt, inasmuch as she 
received benefits to which she was not entitled.  In the same 
manner, recovery of the debt in reasonable monthly 
installments would not defeat the purpose of benefits 
otherwise authorized, and the appellant has not claimed to 
have relinquished a valuable right or to have changed her 
position by reason of having relied on the additional 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.  

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107 (West 1991).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $7,688 is 
denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

